Mestrezat, J.,
dissenting:
We cannot assent to the decision of the majority of the Court. The court below should be reversed, and the bill be dismissed on the plea of lis pendens. Both bills involve the same subject-matter, and are between the same parties. The bill in Luzerne county was.filed August 28,1895, and averred the partnership, the names and respective interests of the partners — alleging George B. Marble’s interest to be the four thirty-seconds and Ida M. Hessenbruch’s to be the one thirty-second, the mismanagement of the business of the firm by the defendants and a conspiracy to exclude the plaintiffs from participating in the management thereof; and prayed, inter alia, “ that said defendants be compelled to render to your’ orators a true account of the net profits of the said firm from all sources from January 1, 1890, to this date, and to pay your orators them share of the same.” The answer of Mrs. Hessenbrucli set forth, inter alia, that George B. Markle had assigned his interest in the firm to herself and sister, to secure his indebtedness to them, and that he had little, if any, interest in the business. It contained the usual prayer that respondent might be dismissed with costs.
About three years after the bill was filed in Luzerne county to wit: on May 24, 1898, and while the same was pending and undisposed of, Mrs. Hessenbrucli filed this bill. It sets forth the names of the partners composing the firm of George B. Markle & Co., avers, inter alia, that, antecedently to June 23, 1893, George B. Maride was a partner in and owner of the two sixteenths of the assets and business of said firm, that the plaintiff had purchased and was the owner, at the time of filing the bill, of one moiety of George B. Markle’s interest in the estate and property of the firm and “ thus became entitled to an account of the same; ” • that dividends had been declared upon said moiety of interest, but, in consequence of a notice from George B. Markle, the partnership refused to pay them to her, and that George B. Markle denied the plaintiff’s right to a moiety of his interest in said partnership, and the partnership refused to recognize the same. The prayers for relief are, inter alia: (a) a decree that the plaintiff is entitled to a moiety of all the estate *597and property of George B. Marlde in the partnership and partnership estate and property of George B. Mai'kle & Co.; (5) an accounting by the partners of all interest, income, profits and dividends, declared upon her share of the assets thereof of said George B. Markle, now payable to her; (<?) a decree ordering the firm to pay over to her a moiety of all incomes, profits and dividends heretofore declared upon the share of George B. Markle in the partnership; and (d) a decree ordering said firm to recognize her as the owner of a moiety of the share in the partnership estate and property formerly belonging to George B. Markle, and to pay over to her a moiety of all sums of money which may become payable by said partnership out of its assets or otherwise on account of said share. The answer of George B. Markle denied that Mrs. Hessenbruch was the owner of a moiety of his interest in the partnership or was entitled to any share of the dividends due and set apart for him by the partnership, and averred the pendency of a bill in the court of common "pleas of Luzerne county, wherein the parties and subject-matter contested here are the same, and denying the right 'of the plaintiff to the accounting prayed for.
It is true that the bill in Luzerne county is more comprehensive than this bill, but the same subject-matter is involved in both, and part of the relief prayed for is the same. It is conceded that the parties are the same and both bills pray for an accounting of the profits of the firm and a decree of payment to the plaintiff of his share therein.
The bill in Luzerne county necessarily raises the question of the ownership of Geoige B. Markle’s interest in the business of the firm. The issues there raised cannot be determined without ascertaining what his past and present interest in the firm is, and what part of the dividends declared by the partnership are due him. As Mrs. Hessenbruch, the plaintiff here, is a party to that bill, she can and must set up and demand in that proceeding her interest in George B. Markle’s share of the partnership assets, and have her rights thereto adjudicated. A decree in that suit will conclude George B. Markle and Mrs. Hossenbruch as to the ownership of his interest in the firm, and to any dividends declared thereon by the partnership.
It is, therefore, clear that in both bills “ the case is the same, the parties the same, and the rights asserted and the relief *598prayed for the same.” The plea of lis pendens is good, and the bill should be dismissed.
J. Hay Brown and J. Brewster McCollum, JJ., concur in the dissent from the decree of the majority of the Court.